Order entered December 16, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-01135-CV

                        EMERGETECH, INC., Appellant

                                          V.

                                TTS, LLC, Appellee

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-21-09409

                                       ORDER

      Before the Court is appellant’s December 15, 2022 motion to stay and abate

appellate proceedings and deadlines while the parties attempt to settle their dispute.

We GRANT the motion and ORDER appellant to file a motion to dismiss, a status

report, or its brief no later than January 31, 2023.


                                               /s/     KEN MOLBERG
                                                       JUSTICE